Citation Nr: 0330494	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 20, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryant S. Banes, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

The matter was previously before the Board in July 2002.  At 
that time, the Board denied the veteran's request for an 
earlier effective date for the grant of service connection 
for PTSD.  The veteran subsequently appealed the denial to 
the United States Court of Appeals for Veterans Claims 
("Court")(known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  In a June 2003 Order, the 
Court vacated the July 2002 Board decision on the basis that 
the decision did not present sufficient reasons or bases to 
support the conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim pursuant to 38 U.S.C.A. § 5103A as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000)("VCAA") and delineated 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
matter is once again before the Board for adjudication.

REMAND

As noted, on November 9, 2000, the President signed into law 
the VCAA.  This law redefined the obligations of VA with 
respect to the duty to assist and eliminated the former 
statutory requirement that claims be well grounded.   

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Moreover, as the Court remanded the 
veteran's claim for failure to comply with the VCAA and 
Quartuccio, the Board shall proceed by assuming the 
applicability of the VCAA as mandated by the Court.  In 
Quartuccio, the Court mandated that VA ensure strict 
compliance with the provisions of the VCAA, i. e. "both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary."  
. 

The Federal Circuit recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to cure defective VCAA 
duty to notify letters, or provide notice of the VCAA where 
there was none, as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  The Board no longer has authority to 
attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The 
result is that the matter must be remanded to ensure that the 
veteran is notified of the applicable provisions of the VCAA, 
including what evidence is needed to support the earlier 
effective date claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.   

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the earlier effective 
date claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  Thereafter, the veteran's claim of 
entitlement to an effective date prior to 
August 20, 1997, for the grant of service 
connection for PTSD, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




